DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "215" and "560" have both been used to designate an airflow sensor.  Also, it is not clear whether these two reference characters are referring to the same or two different airflow sensors.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
"215" described on Page 6, lines 17-18; 
"560" described on Page 6, lines 19-20;
"200" described on Page 7, lines 10-11; 
"550" described on Page 10, line 28; and
"650" described on Page 11, line 12.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
"480" shown in Fig. 3.  
"237" shown in Fig. 10.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retention section in formed from a latch or a magnet, the activation means, and the outer housing defining a tapered cross-section and a radial groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the present abstract has less than 50 words in length.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
All the section heading should be in upper case letters. 
Page 6, line 5, the first occurring abbreviation "USB" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Page 11, lines 21 and 22 describe, "a retaining shoulder 671" for the first time, but Page 11, lines 28-37 to Page 12, line 7 describe, "retention shoulder 671".  The examiner suggests the applicant to use the same terminology with the same reference number consistently throughout the entire specification for clear understanding.  
Page 11, line 32 describes, "slot 552", but because the drawings do not show this reference number and Figures 5a-5c have reference number in 600th numbers it is not clear what the slot 552 is.  
Page 12, line 6 describes, "slot 663" and "slot 661", but lines 4 and 5 describe, "slope 663".  Therefore, it is not clear whether "slot 663" is referring to "slope 663" or "slot 661".  
Page 15, line 21, "housing 100" should be -- housing 200 --. 
Page 16, lines 17-18, the examiner suggests the applicant to change "the aerosol forming member 700" to -- the aerosol forming component 700 --.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOVABLE HATCH SECTION WITH A RETENTION SECTION FOR AN ELECTRONIC AEROSOL PROVISION DEVICE.

Claim Objections
Claims 4, 7, 11, and 23 are objected to because of the following informalities:  
Claim 4, line 2, "a deflectable tang" should be -- the deflectable tang -- because claim 3 already recites, "a deflectable tang".  
Claim 7, line 2, "a latch" should be -- the latch -- because claim 3 already recites, "a latch".  
Claim 11, line 1, "A device" should be -- The device -- because claim 10 already recites, "A device".  
Claim 11, line 3, "an aerosol forming component" should be -- the aerosol forming component -- because claim 1, line 3 already recites, "an aerosol forming component".
Claim 23, line 6, "an aerosol forming component" should be -- the aerosol forming component -- because claim 1, line 3 already recites, "an aerosol forming component".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the housing being formed of a chassis section and the hatch section.  However, it is not clear how the chassis section and the hatch section are structurally related with each other because claim 10 is simply listing the chassis section and the latch section.  
Claim 13 recites the limitation "the first position and the second position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 13 should be depended on claim 11 instead of claim 10 because while claim 10 does not recite, "a first position and a second position", claim 11 recites, "a first position and a second position" for the first time.  
Claim 17 recites the limitation "the first position " in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 17 should be depended on claim 11 instead of claim 10 because while claim 10 does not recite, "a first position", claim 11 recites, "a first position" for the first time.  
Claim 20 recites that the hatch section comprises a surface feature which facilitates movement of the hatch section from the first position to the second position.  It is not clear what this surface feature is and how the surface feature can facilitate movement of the hatch section.  What structural feature that the surface has in order to facilitate movement of the hatch section?  
Claim 20 recites the limitation "the first position and the second position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 13 should be depended on claim 11 instead of claim 10 because while claim 10 does not recite, "a first position and a second position", claim 11 recites, "a first position and a second position" for the first time.  
Claim 21 recites that the surface feature is formed by a recess in an external surface of the hatch section.  In view of claims 20 and 21, it is not clear how the recess can facilitates movement of the hatch section from the first position to the second position.
Claim 22 recites that housing comprises a power supply, an activation means and electronics for operating the device.  However, it is not clear how the power supply, the activation means and electronics are structurally related with each other to work together to operate the device.  Claim 22 is simply listing the power supply, the activation means, and electronics.
Claim 23 is also simply listing the device, a power supply, an activation means, electronics, and an aerosol forming component without reciting how these elements are structurally related to each other to work together.  
Claim 25 recites that an outer housing defining a tapered cross-section and comprising a radial groove around a section of the outer housing having the generally circular cross-section.  However, because the outer housing, the tapered cross-section, the radial groove, and the generally circular cross-section are not assigned with corresponding reference numbers and not pointed out with lines, these elements cannot be clearly located and identified in the drawings.  Therefore, the structure of the aerosol forming component of claim 25 cannot be understood clearly.  Also, it is not clear how the outer housing of claim 25 is functioning as the aerosol forming component. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10-13, 17, 19, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fallon et al (WO 2017/167932 A1).
Regarding claims 1 and 2, Fallon discloses a hatch section 9 for an electronic aerosol provision device 1, the hatch section 9 comprising: (claim 1) a sleeve 9e for receipt of an aerosol forming component 100, wherein the hatch section 9 comprises a retention section 9b, 9c configured to resist removal of the aerosol forming component 100 following insertion into the sleeve 9e; and (claim 2) wherein the retention section 9b, 9c is present on the sleeve 9e of the hatch section 9.

Regarding claims 10-13, 17, and 19, Fallon discloses a device 1 for an electronic aerosol provision system, the device comprising (claim 10) a housing 3, the housing 3 being formed of a chassis section 5 and the hatch section 9; (claim 11) wherein the hatch section 9 is connected to the chassis section 5 and moveable between a first position (see Fig. 1) where the chassis section 5 and hatch section 9 together define an enclosed space 8 for an aerosol forming component 100 to be located for aerosol generation, and a second position (see Fig. 2) wherein the chassis section 5 and hatch section 9 are spaced so as to provide access to the enclosed space 8; (claim 12) wherein the hatch section includes a mouthpiece 11 including an outlet 11a; (claim 13) wherein moving the hatch section 9 from the first position (see Fig. 1) to the second position (see Fig. 2) includes the hatch section 9 undergoing at least one of pivoting (see Figs. 1 and 2) or sliding (see Figs. 7-9) with respect to the chassis section 5; (claim 17) wherein the housing 3 comprises one or more inlets 7e for conveying air into the enclosed space 8 when the hatch section 9 is in the first position; and (claim 19) wherein at least one inlet 7e is present on the chassis section 5.

Regarding claim 24, Fallon discloses a method for manufacturing a device 1 for an electronic aerosol provision system, the device 1 comprising a housing 3 being formed of a chassis section 5 and a hatch section 9, the method comprising: forming the chassis section 5; forming the hatch section 9 to comprise a sleeve 9e for receipt of an aerosol forming component 100, wherein the hatch section 9 comprises a retention section 9b, 9c configured to resist removal of the aerosol forming component 100 following insertion into the sleeve 9e, and connecting the chassis section 5 to the hatch section 9.

Claim(s) 1-2, 10-11, 13, and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hepworth et al (US Patent Application Publication No. 2019/0254346 A1).  
Hepworth discloses a hatch section 1202 (see Figs. 12a and 12b) for an electronic aerosol provision device, the hatch section 1202 comprising: (claim 1) a sleeve 1202b for receipt of an aerosol forming component 1224, wherein the hatch section 1202 comprises a retention section 1290 configured to resist removal of the aerosol forming component 1224 following insertion into the sleeve 1202b; (claim 2) wherein the retention section 1290 is present on the sleeve 1202b of the hatch section 1202.  Hepworth further discloses (claim 10) a device 1200 for an electronic aerosol provision system, wherein the device 1200 comprises comprising a housing 1202, 1206, the housing 1202, 1206 being formed of a chassis section 1206 and the hatch section 1202; (claim 11) wherein the hatch section is connected to the chassis section 1206 and moveable between a first position (see Fig. 12b) where the chassis section 1206  and hatch section 1202 together define an enclosed space 1232 for an aerosol forming component 1224 to be located for aerosol generation, and a second position (see Fig. 12 a) wherein the chassis section 1206 and hatch section 1202 are spaced so as to provide access to the enclosed space 1232; (claim 13) wherein moving the hatch section 1202 from the first position to the second position includes the hatch section 1202 undergoing at least one of pivoting with respect to the chassis section 1206 housing; and (claims 22 and 23) wherein the housing comprises a power supply 112 (see Fig. 1), an activation means (see a button described in Paragraph [0075], lines 3-6), and electronics (see Paragraph [0075], last two lines) for operating the device 1200.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 7, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon et al (WO 2017/167932 A1).
Regarding claims 3, 4, 7, and 9, these claims recite the retention section being formed from one or more of a deflectable tang, a latch, a magnet, or an area of increased surface roughness.  
While Fallon does not disclose the use of a deflectable tang, a latch, or a magnet, Fallon does disclose a thin surface 9b, 9c in form of a slot for retaining the aerosol forming component 100 with the sleeve 9e of the hatch 9.  Although Fallon does not disclose the surface 9b, 9c to have increased surface roughness, it is common knowledge that every material has its own surface roughness or friction and increasing or decreasing of the surface roughness increases or decreases friction, which provides increase or decrease of retention property, respectively.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the retention section taught by Fallon such that it would have increased surface roughness as taught by the instant invention because it is common knowledge that to increase the strength of the retention section in form of a surface, increase the friction force, which is done by increasing surface roughness.  Regarding the use of a deflectable tang, a latch, and a magnet are commonly known retention structures, whether one of the deflectable tang, the latch, and the magnet, and the area of increased surface roughness is used, the function of the retention section does not change.

Regarding claim 18 reciting at least one inlet being present on the hatch section, Fallon only discloses the inlet 7e being present on the chassis section 5, but not present on the hatch section 9.  
On the other hand, whether the inlet 7e is present on the hatch section 9 or the chassis section 5, the function of the inlet 7e and the function of the device 1 do not change or affected.  It only deals with rearrangement of the inlet 7e from the chassis section 5 to the hatch section 9.
It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 14-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hepworth et al (US Patent Application Publication No. 2019/0254346 A1).
Claims 14-16 recite that the movement of the hatch section from the first position to the second position includes the hatch section undergoing more than one of pivoting, sliding, or swiveling with respect to the chassis section, the hatch section undergoing sliding and pivoting with respect to the chassis section, and the hatch section undergoing sliding and then pivoting with respect to the chassis section.
While an electronic aerosol provision device of Hepworth disclosed in Figs. 12a and 12b do not disclose the movement of the hatch section as recited in claims 14-16, Hepworth discloses many different embodiments, each showing different movement of the hatch section.  Figures 2-4 and 10 of Hepworth show the hatch section undergoing sliding with respect to the chassis section.  Figures 5 and 13 show the hatch section undergoing sliding and (then) pivoting with respect to the chassis section.  Figure 11 shows the hatch section undergoing rotation with respect to the chassis section.  Figure 12 shows the hatch section undergoing pivoting with respect to the chassis section.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the hatch section taught by Hepworth such that it would have different movements as taught by different embodiment of Hepworth and the instant invention because it only deals with providing different mechanical movements to the hatch section without affecting and changing the function of the hatch section.  

1Regarding claims 20 and 21, claim 20 recites, "the hatch section comprises a surface feature which facilitates movement of the hatch section from the first position to the second position", wherein claim 21 recites, "the surface feature is formed by a recess in an external surface of the hatch section".  
The device 1200 of Hepworth shown in Figures 12a and 12b do not disclose the hatch section 1202 comprising a surface feature which facilitates movement of the hatch section 1202 from the first position to the second position.  
On the other hand, in Figure 11a and 11b, Hepworth discloses the device 110 comprising the hatch section 1102b comprises a surface feature 1156, which is formed by a recess in an external surface 1158 of the hatch section 1102b.  In Paragraphs [0143] and [0144], Hepworth describes that the hatch section 1102b is movable relative to the chassis 1102a.  Although, Hepworth does not disclose that the surface feature 1156 facilitates movement of the hatch section 1102b from the first position to the second position, a person having ordinary skill in the art knows and it is common knowledge that a user can place a finger in the surface feature 1156 to push and move the hatch section 1102b relative to the chassis section 1102a.  Furthermore, it is common knowledge that many different types of surface features exist for gripping such that a finger or hand of a user does not slip and grip the device securely.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the hatch section to have a surface feature formed by a recess as taught by the instant invention in order to facilitates movement of the hatch section from the first position to the second position because the surface feature would allow a user to hold the hatch section securely when the hatch section is moved from the first position to the second position.  

Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fallon et al (WO 2017/167932 A1) in view of Hepworth et al (US Patent Application Publication No. 2019/0254346 A1).
Claim 25 recites an aerosol forming component comprising an outer housing having a tapered cross-section tapering from a generally circular cross-section to a generally oval cross-section, and a radial groove around the generally circular cross-section.
The outer housing of the aerosol forming component of both Fallon and Hepworth do not have the shape and structure recited in claim 25.  The aerosol forming component of Fallon has its own distinct shape of the outer housing.  The aerosol forming component of Hepworth has a cylindrical shaped outer housing. 
On the other hand, it is common knowledge and as can be seen by the outer housings of both Fallon and Hepworth that the outer housing of the aerosol forming component can have many different shapes and sizes depending on the shapes and sizes of the aerosol forming component or the electronic aerosol provision device.  Whether the aerosol forming component has different shapes and sizes, all the aerosol forming components perform the same function, forming an aerosol. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the outer housing of the aerosol forming component taught by the Fallon such that it would have an outer housing with a structure as taught by the instant invention or by Hepworth because the shape and size of the outer housing of the aerosol forming component are commonly depended on the shape and size of the electronic aerosol provision device.  Whether the outer housing of the aerosol forming component different shapes and sizes, all the outer housing of the aerosol forming component will hold and contain an aerosol forming material and will work with a corresponding electronic aerosol provision device to form an aerosol.  Furthermore, the instant invention does not provide any reason or a specific problem to be solved by having the specific structure of the outer housing as recited in claim 25.  Therefore, the shape and size of the outer housing of the aerosol forming component only deals with a designer's choice.

Allowable Subject Matter
Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831